Case 3:20-cr-0Q013-CRB Document1 Filed 01/16/20 Page 1 of 4

Cited States District Court FILED

FOR THE
NORTHERN DISTRICT OF CALIFORNIA JAN 16 agoq
SUSAN
CLERK ANY. §
VENUE: SAN FRANCISCO NORTH Dg STAI CS
F CALE

FORMA

 

 

UNITED STATES OF AMERICA,
V.

HOWARD WEISS,

CR 20 0013
DEFENDANT(S). CRp

INDICTMENT

 

47 U.S.C. § 223(a)(1)(C) — Harassing Use of Telecommunications Device

 

A true bill.

p

 

 

 

 

 

 

 

Foreman
Filed in open court this |b fay of
January 2020
| tJ Av
OU Clerk
at T RANT
United States esi Jugiges NOB AIL ARRES] WAR

AV

7
Case 3:20-cr-00@13-CRB Document1 Filed 01/16/20 Page 2 of 4

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint LJ] INFORMATION INDICTMENT

OFFENSE CHARGED L] SUPERSEDING

 

47 U.S.C. § 223(a)(1)(C) - Harassing Use of [_] Petty
Telecommunications Device
LJ Minor
Misde-
L] meanor
Felony

PENALTY: Max. 2 years of imprisonment
Max. $250,000 fine
Max. 1 year of supervised
$100 fee

  
      

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION 1) pw

——

 

 

 

 

SEE
— DEFENDANT - U.S Ary 5
8 a
» HOWARD WEISS yoke SAN in Cy
TH DS. Digs OOHy
DISTRICT COURT NUMBER ~Aler Cr od

DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

US CAPITOL POLICE

O person is awaiting trial in another Federal or State Court,
give name of court

 

 

Oo this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Oo charges previously dismissed

which were dismissed on motion SHOW

af DOCKET NO.
[_] U.S. ATTORNEY C DEFENSE \

this prosecution relates to a
[_] pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
| before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form DAVID L. ANDERSON

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) CHRISTINA LIU

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) If not detained give date any prior
summons was served on above charges

2) [] |s a Fugitive c

3) [] Is on Bail or Release from (show District)

 

 

IS IN CUSTODY
4) [[] On this charge

5) [_] On another conviction

} [_] Federal [_] State
6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes } Ib"Yes
give date

been filed? CO No filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
LC] Arraignment LC] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS !

[] This report amends AO 257 previously submitted

 

 

es

Bail Amount: |

Zt
* Where defendant previously apprehended on complaint, no new summons\or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:20-cr-0QQ13-CRB Document1 Filed 01/16/20 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

 

 

UNITED STATES OF AMERICA, ) Cc ;
Plaintiff, CR... 2 0 0 0 ij 3
Me | 47 U.S.C. § 223(a)(1)(C) — Harassing Use akg
HOWARD WEISS. ) Telecommunications Device; RP
Defendant. | (PRPERSEAE
INDICTMENT
The Grand Jury charges:
COUNT ONE: (47 U.S.C. § 223(a)(1)(C) — Harassing Use of Telecommunications Device)

From at least on or about October 2, 2018, through at least on or about October 16, 2019, both
dates being approximate and inclusive, within the Northern District of California, the defendant,
HOWARD WEISS,

did, in interstate and foreign communications, utilize a telecommunications device, whether or not
conversation or communication ensued, without disclosing his identity and with intent to abuse, threaten
and harass any specific person, to wit:

- Onor about October 2, 2018, to send an email allegedly from “Ms. Sylvia Buccatini;”

- Onor about October 22, 2018, to send an email allegedly from “Airman Mitchell Valenti;”

//

INDICTMENT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

 

Case 3:20-cr-00Q13-CRB Document1 Filed 01/16/29 Page 4 of 4

- Onor about January 3, 2019, to send an email allegedly from “Brigadier General Salvatore
Giovanni;”

- Onor about April 9, 2019, to send an email allegedly from “Dr. Jehova Stark;”

- Onor about June 5, 2019, to send an email allegedly from “Brigadier General John Favreau;”

- Onor about June 19, 2019, to send an email allegedly from “Chief Master Sergeant Jedediah
MacNamara;”

- Onor about July 19, 2019, to send an email allegedly from “Colonel Alfonso Fujimori;” and

- Onor about October 16, 2019, to send an email allegedly from “Ms. Orleetina Georgabara.”

All in violation of Title 47, United States Code, Section 223(a)(1)(C).

 

DATED: A TRUE BILL.
Rann] lob, zo (p.
FOREPERSON

San Francisco, California

DAVID L. ANDERSON
United States Attorney

Oy £—

CHRISTINA LIU
Assistant United States Attorney

INDICTMENT
[ 2

 
